      Case 6:21-cv-00016 Document 43 Filed on 05/19/21 in TXSD Page 1 of 1
                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                       ENTERED
                                                                                                       May 19, 2021
UNITED STATES DISTRICT COURT                                          SOUTHERN DISTRICT OF TEXAS
                                                                                        Nathan Ochsner, Clerk



                     Motion and Order for Admission Pro Hae Vice

         Division        Victoria                              Case Number             6:21-cv-00016
                                     State of Texas; State of Louisiana
                                                                                       United States Courts
                                                                                     Southern District of Texas
                                                      versus
                                      United States of America, et al.
                                                                                       Nathan Ochsner


             Lawyer's Name                  Matt A. Crapo
                  Firm                      Immigration Reform Law Institute
                  Street                    25 Massachusetts Ave., NW, Suite 335
            City & Zip Code                 Washington, DC 20001
           Telephone & Email                571-435-3582; matt.crapo@pm.me; litigation@irli.org
        Licensed: State & Number            Dist. of Columbia; 473355
         Federal Bar & Number               9th Circuit Court of Appeals


    Name of party applicant seeks to           Immigration Reform Law Institute (as amicus curiae)
    appear for:


                                                                               ✓
    Has applicant been sanctioned by any bar association or court? Yes ___ No ----




I
    On a separate sheet for each sanction, please supply the full particulars.


    Dated:       5/12/2021
                              I   Signed:




    Dated:   '5\ \1 1D1.l         Clerk's signature


                  Order                               This lawyer is admitted pro hac vice.

        May 19, 2021
Dated: __________    _
                                                               United States District Judge
